Name: Commission Implementing Regulation (EU) 2017/2235 of 4 December 2017 derogating from Regulations (EC) No 2305/2003, (EC) No 969/2006 and (EC) No 1067/2008 and from Implementing Regulations (EU) 2015/2081 and (EU) 2017/2200, Regulation (EC) No 1964/2006 and Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2018 under tariff quotas for cereals, rice and olive oil
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  international trade;  plant product;  processed agricultural produce;  cooperation policy;  tariff policy;  trade
 Date Published: nan

 6.12.2017 EN Official Journal of the European Union L 320/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2235 of 4 December 2017 derogating from Regulations (EC) No 2305/2003, (EC) No 969/2006 and (EC) No 1067/2008 and from Implementing Regulations (EU) 2015/2081 and (EU) 2017/2200, Regulation (EC) No 1964/2006 and Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2018 under tariff quotas for cereals, rice and olive oil THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), and in particular Article 187(e) thereof, Whereas: (1) Commission Regulations (EC) Nos 2305/2003 (3), 969/2006 (4) and 1067/2008 (5) and Commission Implementing Regulations (EU) 2015/2081 (6) and 2017/2200 (7) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for barley under quota 09.4126, maize under quota 09.4131 and common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 and for certain cereals originating in Ukraine under quotas 09.4306, 09.4307, 09.4308, 09.4277, 09.4278 and 09.4279. (2) Commission Regulation (EC) No 1964/2006 (8) and Commission Implementing Regulation (EU) No 480/2012 (9) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for rice originating in Bangladesh under quota 09.4517 and broken rice under quota 09.4079. (3) Commission Regulation (EC) No 1918/2006 (10) lays down specific provisions on the lodging of import licence applications and the issuing of import licences for olive oil originating in Tunisia under quota 09.4032. (4) In view of the public holidays in 2018, derogations should be made, at certain times, from Regulations (EC) Nos 2305/2003, 969/2006, 1067/2008, Implementing Regulations (EU) 2015/2081 and (EU) 2017/2200, Regulation (EC) No 1964/2006, Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Cereals 1. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, for 2018, import licence applications for barley under quota 09.4126 may not be lodged after 13.00 (Brussels time) on Friday 14 December 2018. 2. By way of derogation from the first subparagraph of Article 3(4) of Regulation (EC) No 2305/2003, for 2018, import licences for barley issued under quota 09.4126 and applied for during the periods listed in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (11). 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, for 2018, import licence applications for maize under quota 09.4131 may not be lodged after 13.00 (Brussels time) on Friday 14 December 2018. 4. By way of derogation from the first subparagraph of Article 4(4) of Regulation (EC) No 969/2006, for 2018, import licences for maize issued under quota 09.4131 and applied for during the periods listed in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 5. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, for 2018, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 may not be lodged after 13.00 (Brussels time) on Friday 14 December 2018. 6. By way of derogation from the first subparagraph of Article 4(4) of Regulation (EC) No 1067/2008, for 2018, import licences for common wheat of a quality other than high quality issued under quotas 09.4123, 09.4124, 09.4125 and 09.4133 and applied for during the periods listed in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 7. By way of derogation from the second subparagraph of Article 2(1) of Implementing Regulation (EU) 2015/2081, for 2018, import licence applications for cereals originating in Ukraine under quotas 09.4306, 09.4307 and 09.4308 may not be lodged after 13.00 (Brussels time) on Friday 14 December 2018. 8. By way of derogation from Article 2(3) of Implementing Regulation (EU) 2015/2081, for 2018, import licences for cereals originating in Ukraine issued under quotas 09.4306, 09.4307 and 09.4308 and applied for during the periods listed in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 9. By way of derogation from the second subparagraph of Article 2(1) of Implementing Regulation (EU) 2017/2200, for 2018, import licence applications for cereals originating in Ukraine under quotas 09.4277, 09.4278 and 09.4279 may not be lodged after 13.00 (Brussels time) on Friday 14 December 2018. 10. By way of derogation from Article 2(3) of Implementing Regulation (EU) 2017/2200, for 2018, import licences for cereals originating in Ukraine issued under quotas 09.4277, 09.4278 and 09.4279 and applied for during the periods listed in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 2 Rice 1. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, for 2018, import licence applications for rice originating in Bangladesh under quota 09.4517 may not be lodged after 13.00 (Brussels time) on Friday 7 December 2018. 2. By way of derogation from Article 5(2) of Regulation (EC) No 1964/2006, for 2018, import licences for rice originating in Bangladesh issued under quota 09.4517 and applied for during the periods listed in Annex II to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 3. By way of derogation from the third subparagraph of Article 2(1) of Implementing Regulation (EU) No 480/2012, for 2018, import licence applications for broken rice under quota 09.4079 may not be lodged after 13.00 (Brussels time) on Friday 7 December 2018. 4. By way of derogation from Article 3(2) of Implementing Regulation (EU) No 480/2012, for 2018, import licences for broken rice issued under quota 09.4079 and applied for during the periods listed in Annex II to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 3 Olive oil 1. By way of derogation from Article 3(1) of Regulation (EC) No 1918/2006, for 2018, import licence applications for olive oil originating in Tunisia may not be lodged after Tuesday 11 December 2018. 2. By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil originating in Tunisia applied for during the periods listed in Annex III to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 4 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 4 December 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 347, 20.12.2013, p. 671. (3) Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (OJ L 342, 30.12.2003, p. 7). (4) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (5) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (OJ L 290, 31.10.2008, p. 3). (6) Commission Implementing Regulation (EU) 2015/2081 of 18 November 2015 opening and providing for the administration of import tariff quotas for certain cereals originating in Ukraine (OJ L 302, 19.11.2015, p. 81). (7) Commission Implementing Regulation (EU) 2017/2200 of 28 November 2017 opening and providing for the administration of import tariff quotas of certain cereals from Ukraine (OJ L 313, 29.11.2017, p. 1). (8) Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (OJ L 408, 30.12.2006, p. 19). (9) Commission Implementing Regulation (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 00 (OJ L 148, 8.6.2012, p. 1). (10) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (11) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX I Periods for lodging cereal import licence applications Dates of issue Friday 16 March from 13.00 until Friday 23 March 2018 at 13.00, Brussels time The first working day from Tuesday 3 April 2018 Friday 23 March from 13.00 until Friday 30 March 2018 at 13.00, Brussels time The first working day from Friday 6 April 2018 Friday 20 April from 13.00 until Friday 27 April 2018 at 13.00, Brussels time The first working day from Monday 7 May 2018 Friday 27 April from 13.00 until Friday 4 May 2018 at 13.00, Brussels time The first working day from Monday 14 May 2018 Friday 3 August from 13.00 until Friday 10 August 2018 at 13.00, Brussels time The first working day from Monday 20 August 2018 Friday 19 October from 13.00 until Friday 26 October 2018 at 13.00, Brussels time The first working day from Monday 5 November 2018 ANNEX II Periods for lodging rice import licence applications Dates of issue Friday 16 March from 13.00 until Friday 23 March 2018 at 13.00, Brussels time The first working day from Thursday 12 April 2018 Friday 23 March from 13.00 until Friday 30 March 2018 at 13.00, Brussels time The first working day from Thursday 12 April 2018 Friday 20 April from 13.00 until Friday 27 April 2018 at 13.00, Brussels time The first working day from Thursday 10 May 2018 Friday 27 April from 13.00 until Friday 4 May 2018 at 13.00, Brussels time The first working day from Thursday 17 May 2018 Friday 3 August from 13.00 until Friday 10 August 2018 at 13.00, Brussels time The first working day from Thursday 23 August 2018 Friday 19 October from 13.00 until Friday 26 October 2018 at 13.00, Brussels time The first working day from Thursday 8 November 2018 ANNEX III Periods for lodging olive oil import licence applications Dates of issue Monday 26 or Tuesday 27 March 2018 The first working day from Friday 6 April 2018 Monday 7 or Tuesday 8 May 2018 The first working day from Friday 18 May 2018 Monday 13 or Tuesday 14 August 2018 The first working day from Wednesday 22 August 2018 Monday 29 or Tuesday 30 October 2018 The first working day from Thursday 8 November 2018